Mr. Justice Clayton
delivered the following dissenting opinion :
The effect of our several statutory provisions, is to makealljiomi liabilities, as well of partners as of others, joint and several. This makes a change in the law of set-off, so far as to make all such the subject of set-off. See Babington on Set-off, 17; Fletcher v. Dyke, 2 T. R. 32. In this case Ashhnrst, J. said, “ A joint and several bond is the separate debt of all the obli-gors, and therefore may be set off against either.” A set-off is but a cross action. If therefore either of the parties might be sued separately, I do not see why the claim might not be made the subject of set-off against either.
But as the majority of the court have come to a different conclusion, upon full examination, it only remained for me to put down the reasons of my dissent.